IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                No. 95-40878
                             (Summary Calendar)



CLAY WEST KING,

                                               Plaintiff-Appellant,


                                   versus

M. LOYA; J. BRAGGS,

                                               Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      (USDC No. G-91-CV-455)
                        - - - - - - - - - -
                           April 16, 1996
Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     This is an appeal from the district court’s order dismissing

appellant’s 42 U.S.C. § 1983 action as frivolous under 28 U.S.C.

§ 1915(d).     Appellant contends that the defendants changed his

classification without justification; the defendants retaliated

against him for filing grievances and lawsuits by changing his

classification    and   by   filing   false   disciplinary   charges;   the

defendants filed false or “bad” disciplinary charges against him;

a prison official unnamed in this action used excessive force


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
against him; and some of his legal documents were lost or destroyed

when he was transferred to another unit.      We have reviewed the

record and the appellant’s brief and find no abuse of discretion in

the dismissal. See Denton v. Hernandez, 504 U.S. 25, 31-32 (1992).

Accordingly, the appeal presents no issue of arguable merit and is

therefore frivolous. See Howard v. King, 707 F.2d 215, 219-20 (5th

Cir. 1983).   Because the appeal is frivolous, it is dismissed.   5th

Cir. R. 42.2.

     We caution appellant that any additional frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.    To avoid sanctions, appellant is further cautioned to

review any pending appeals to ensure that they do not raise

arguments that are frivolous because they have been previously

decided by this court.

DISMISSED.




                                  2